DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  BEACHES OPEN MRI OF BOYNTON BEACH MRI SPECIALIST and
                     GLORIA WHYMS,
                       Appellants,

                                      v.

              SECURITY NATIONAL INSURANCE COMPANY,
                             Appellee.

                              No. 4D21-236

                              [July 21, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald Roy Corlew, Judge; L.T. Case Nos.
502012SC016358XXXXSB and 502020AP000019CAXXMB.

    Chad A. Barr of Law Office of Chad A. Barr, P.A., Altamonte Springs,
for appellants.

  Anthony J. Parrino and Jennifer W. Opiola of Reynolds Parrino &
Shadwick, P.A., St. Petersburg, and Sunia Yvette Marsh of Law Office of
Christina M. Sanabria, Tampa, for appellee.

PER CURIAM.

   Affirmed. See Bartow HMA, Inc. v. Sec. Nat’l Ins. Co., No. 4D21-167
(Fla. 4th DCA July 14, 2021).

MAY, LEVINE and FORST, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.